Case 2:85-cv-04544-DMG-AGR Document 556 Filed 06/14/19 Page 1 of 4 Page ID #:28164




1    JOSEPH H. HUNT
     Assistant Attorney General
2    Civil Division
3    WILLIAM C. PEACHEY
     Director, District Court Section
4
     Office of Immigration Litigation
5    WILLIAM C. SILVIS
6
     Assistant Director, District Court Section
     Office of Immigration Litigation
7    SARAH B. FABIAN
8    Senior Litigation Counsel, District Court Section
     Office of Immigration Litigation
9          P.O. Box 868, Ben Franklin Station
10         Washington, D.C. 20044
           Tel: (202) 532-4824
11
           Fax: (202) 305-7000
12         Email: sarah.b.fabian@usdoj.gov
13
     Attorneys for Defendants
14
15
                       UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
17   JENNY LISETTE FLORES; et al.,             Case No. CV 85-4544-DMG

18            Plaintiffs,
19                                             STIPULATION FOR EXTENSION
                   v.                          OF HEARING DATE RE ECF NO
20
                                               550;
21   WILLIAM P. BARR, Attorney
22
     General of the United States; et al.,     [Proposed] Order
23
              Defendants.
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 556 Filed 06/14/19 Page 2 of 4 Page ID #:28165




1          On May 28, 2019, Plaintiffs filed a Motion for Award of Attorneys’ Fees

2    and Costs in the above-captioned case (ECF No. 545). Plaintiffs set that motion for
3
     hearing before the Court on June 28, 2019. The Court dismissed that motion
4
5    because Plaintiffs’ counsel failed to comply with L.R. 7-3 in advance of filing.
6
     Plaintiffs subsequently filed an amended motion (ECF No. 550) on June 7, 2019
7
8    after having complied with L.R. 7-3. The Court set the motion for hearing on July
9    5, 2019. The parties have conferred, and stipulate to continue the hearing date for
10
     Plaintiffs’ motion for two weeks to July 19, 2019.
11
12         Good cause exists for the Court to grant the parties’ request. The parties
13
     have discussed the possibility of resolving the motion without the need for further
14
15   briefing. Moreover, should these discussions not prove successful counsel for
16
     Defendants require the additional two weeks to consult with agency clients and
17
18   prepare a response. Counsel for Defendants has conferred with counsel for the

19   Plaintiffs who join in this Stipulation.
20
21
22
23
24
25
26
27
28

                                           -1-
Case 2:85-cv-04544-DMG-AGR Document 556 Filed 06/14/19 Page 3 of 4 Page ID #:28166




1    DATED: June 14, 2019             /s/ Peter Schey (with permission)__
                                      PETER SCHEY
2                                     Center for Human Rights
3                                            and Constitutional Law
4
                                      Attorney for Plaintiffs
5
6
     DATED: June 14, 2019             JOSEPH H. HUNT
7                                     Acting Assistant Attorney General
8                                     Civil Division
9                                     WILLIAM PEACHEY
10                                    Director, District Court Section
                                      Office of Immigration Litigation
11
12                                    WILLIAM SILVIS
13                                    Assistant Director, District Court Section
                                      Office of Immigration Litigation
14
15                                    /s/ Sarah B. Fabian
                                      SARAH B. FABIAN
16
                                      Senior Litigation Counsel
17                                    Office of Immigration Litigation
18                                    District Court Section
                                      P.O. Box 868, Ben Franklin Station
19                                    Washington, D.C. 20044
20                                    Tel: (202) 532-4824
                                      Fax: (202) 305-7000
21
                                      Email: sarah.b.fabian@usdoj.gov
22
23
                                      Attorneys for Defendants

24
25
26
27
28

                                    -2-
Case 2:85-cv-04544-DMG-AGR Document 556 Filed 06/14/19 Page 4 of 4 Page ID #:28167




1                              CERTIFICATE OF SERVICE

2
           I hereby certify that on June 14, 2019, I served the foregoing pleading on all
3
4    counsel of record by means of the District Clerk’s CM/ECF electronic filing
5    system.
6
7
8                                                 /s/ Sarah B. Fabian
9                                                 SARAH B. FABIAN
                                                  U.S. Department of Justice
10
                                                  District Court Section
11                                                Office of Immigration Litigation
12
                                                  Attorney for Defendants
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -3-
